DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 8 is objected to because of the following informalities: 
	Regarding claim 8, the limitation “the charge transfer module” should be amended to read ---the charge conversion module---. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 8, 10, 12-16 and 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wei et al. (US 2014/0176482).
Regarding claim 1, Wei discloses a capacitance detection circuit (Fig. 2; [0022], e.g., a capacitance measuring circuit 200), comprising: 
a capacitance control module ([0025]-[0026], e.g., the driver 201, the integrator circuit 204, and the comparator 205), a charge conversion module (e.g., the feedback-DAC 208), and a filter module (e.g., the accumulator 207), which are connected with each other; 
wherein the capacitance control module is configured to control a capacitor to be detected to be charged and discharged for multiple times ([0022], e.g., control the capacitor C1 to be charged and discharged for multiple clock periods),  and generate a digital voltage signal according to an amount of received charges ([0024], e.g., the comparator 205 is configured to output logic 1 according to the amount of the received charges on C2), 
wherein the capacitor to be detected releases all stored charges after being charged to a preset voltage during each charge and discharge ([0022], e.g., the capacitor C1 transfers all stored charges after being charged to Vref during each charges and discharge);
in response to the digital voltage signal being at a high level, the charge conversion module is configured to output negative charges with a preset charge amount to the capacitance control module ([0024], e.g., the feedback-DAC 208 outputs negative charges -Vref with a preset charge amount to the integrator 204 in response to the digital voltage signal being logic 1), 
wherein the preset charge amount is greater than or equal to an amount of the stored charges when the capacitor to be detected is charged to the preset voltage ([0022], [0024], e.g., the preset charge amount -Vref is equal to an amount of the stored charges when the capacitor C1 is charged to the preset voltage Vref); and 
the filter module is configured to obtain a value representing a capacitance of the capacitor to be detected according to the digital voltage signal generated after the capacitor to be detected is charged and discharged for the multiple times ([0027], e.g., the accumulator 207 output is the digital equivalent of the average capacitance presented by sensor 202 during that conversion cycle).  

Regarding claim 2, Wei further discloses the capacitance detection circuit according to claim 1, wherein the capacitance control module comprises a charge transfer module (Fig. 2, e.g., the driver 201), a voltage conversion module (e.g., the integrator circuit 204) and a comparison module (e.g., the comparator 205) which are connected in sequence; 
wherein the comparison module is connected to the filter module (e.g., the comparator 205 is connected to the accumulator 207), and the charge conversion module is connected to the voltage conversion module (e.g., the feedback-DAC 208 is connected to the integrator circuit 204), 
wherein the charge transfer module is configured to control the capacitor to be detected to be charged and discharged for the multiple times ([0022], e.g., the driver 201 controls the capacitor C1 to be charged and discharged for multiple clock periods),
wherein the capacitor to be detected releases all the stored charges to the voltage conversion module after being charged to the preset voltage during each charge and discharge ([0022], e.g., the capacitor C1 transfers all stored charges after being charged to Vref during each charges and discharge); 
the voltage conversion module is configured to convert all the stored charges that are received into an analog voltage signal ([0024], e.g., the integrator 204 converts the stored charges into an analog voltage signal); 
the comparison module is configured to output the digital voltage signal according to a preset voltage threshold and the analog voltage signal ([0024], e.g., the comparator 205 outputs the logic 1 if the analog voltage signal is greater than a reference level); and 
in response to the digital voltage signal being at the high level, the charge conversion module is configured to output the negative charges with the preset charge amount to the voltage conversion module ([0024], e.g., the feedback-DAC 208 outputs negative charges -Vref with a preset charge amount to the integrator 204 in response to the digital voltage signal being logic 1). 

Regarding claim 3, Wei further discloses the capacitance detection circuit according to claim 2, wherein the charge transfer module (Fig. 5; [0030], e.g., the driver circuit 501) comprises a first switch (e.g., first switch S1), a second switch (e.g., second switch S2) and a first power supply (e.g., Vref); 
wherein the first power supply is connected to a first terminal of the first switch (e.g., Vref is connected to a first terminal of the first switch S1), a second terminal of the first switch is connected to a first terminal of the second switch (e.g., a second terminal of the switch S1 is connected to a first terminal of the second switch S2), a second terminal of the second switch is grounded (e.g., a second terminal of the second switch S2 is grounded), 
a connection between the first switch and the second switch is connected to a first terminal of the capacitor to be detected (e.g., connected to the capacitor C1), a second terminal of the capacitor to be detected is connected to the voltage conversion module (e.g., connected to the switched-capacitor integrator 505), and a control terminal of the first switch and a control terminal of the second switch are respectively configured to receive a driving signal ([0031], e.g., respectively configured to receive a driving signal); 
in response to the driving signal, the first switch is configured to be closed when the capacitor to be detected is charged and be opened when the capacitor to be detected is discharged ([0031], e.g., the first switch S1 is closed during ϕ1 when the capacitor C1 is charged and then switch S1 is opened during ϕ2 forcing voltage across self-capacitive touch sensor 502 to settle towards Vref/2 (the voltage at the non-inverting input of operational amplifier 504)); and 
in response to the driving signal, the second switch is configured to be opened when the capacitor to be detected is charged and be closed when the capacitor to be detected is discharged ([0032], e.g., the switch S2 is open during ϕ2 forcing the voltage across self-capacitive touch sensor 502 to settle towards Vref/2 (the voltage at the non-inverting input of amplifier 504)).  

Regarding claim 4, Wei further discloses the capacitance detection circuit according to claim 2, wherein the charge transfer module (Fig. 5; [0030]) comprises a third switch (e.g., switch S1), a fourth switch (e.g., switch S10) and a second power supply (e.g., Vref); wherein the second power supply is connected to a first terminal of the third switch (e.g., Vref is connected to a first terminal of the switch S1), a second terminal of the third switch is connected to a first terminal of the fourth switch (e.g., the second terminal of the switch S1 is connected to a first terminal of the switch S10), a second terminal of the fourth switch is connected to the voltage conversion module (e.g., a second terminal of the switch S10 is connected to the switched-capacitor integrator 505), a connection between the third switch and the fourth switch is connected to a first terminal of the capacitor to be detected (e.g., connected to a first terminal of the capacitor C1), a second terminal of the capacitor to be detected is grounded (e.g., a second terminal of the capacitor C1 is grounded), and a control terminal of the third switch and a control terminal of the fourth switch are respectively configured to receive a driving signal ([0031], e.g., respective connected to receive a driving signal); 
in response to the driving signal, the third switch is configured to be opened when the capacitor to be detected is discharged and be closed when the capacitor to be detected is charged; and in response to the driving signal, the fourth switch is configured to be closed when the capacitor to be detected is discharged and be opened when the capacitor to be detected is charged (see [0031]).  

Regarding claim 8, Wei further discloses the capacitance detection circuit according to claim 2, wherein the charge conversion module comprises a logic controller (Fig. 2; [0026], e.g., digital logic 206) and a charge output submodule (e.g., the feedback-DAC 208), a first terminal of the logic controller is connected to the comparison module (e.g., connected to the comparator 205), and a second terminal of the logic controller is connected to the voltage conversion module through the charge output submodule (e.g., a second terminal of the digital logic 206 is connected to the integrator 204); wherein in response to the digital voltage signal being at the high level, the logic controller is configured to control the charge output submodule to output the negative charges with the preset charge amount to the voltage conversion module ([0024], [0026], e.g., when the comparator 205 outputs logic 1, the digital logic 206 controls the feedback-DAC 208 to output -Vref to the integrator 204).  

Regarding claim 10, Wei further discloses the capacitance detection circuit according to claim 1, wherein the capacitance detection circuit further comprises an extraction module (Fig. 2; [0026], e.g., digital logic 206); the capacitance control module is connected to the filter module through the extraction module (e.g., the capacitor 205 is connected to the accumulator 207 through the digital logic 206); wherein the extraction module is configured to output the digital voltage signal within a preset time period to the filter module ([0026]-[0027], e.g., output the logic 1 within a preset conversion period to the accumulator 207).  
Regarding claim 12, Wei further discloses a sensor, comprising the capacitance detection circuit according to claim 1 (Fig. 2; [0022], e.g., a mutual capacitive touch sensor 202 comprises the circuit 200).  

Regarding claim 13, Wei discloses a chip ([0041], e.g., capacitive sensor circuit comprises a chip (integrated circuit die), comprising a capacitance detection circuit (Fig. 2; [0022], e.g., the capacitance measuring circuit 200), wherein the capacitance detection circuit comprises: 
a capacitance control module ([0025]-[0026], e.g., the driver 201, the integrator circuit 204, and the comparator 205), a charge conversion module (e.g., the feedback-DAC 208), and a filter module (e.g., the accumulator 207), which are connected with each other;
wherein the capacitance control module is configured to control a capacitor to be detected to be charged and discharged for multiple times ([0022], e.g., control a capacitor C1 to be charged and discharged for multiple clock periods), and generate a digital voltage signal according to an amount of received charges ([0024], e.g., the comparator 205 is configured to output logic 1 according to the received charges on C2);  
wherein the capacitor to be detected releases all stored charges after being charged to a preset voltage during each charge and discharge ([0022], e.g., the capacitor C1 transfers all stored charges after being charged to Vref during each charges and discharge); 
in response to the digital voltage signal being at a high level, the charge conversion module is configured to output negative charges with a preset charge amount to the capacitance control module ([0024], e.g., the feedback-DAC 208 outputs negative charges -Vref with a preset charge amount to the integrator 204 in response to the digital voltage signal being logic 1),
wherein the preset charge amount is greater than or equal to an amount of the stored charges when the capacitor to be detected is charged to the preset voltage ([0022], [0024], e.g., the preset charge amount -Vref is equal to an amount of the stored charges when the capacitor C1 is charged to the preset voltage Vref); and
the filter module is configured to obtain a value representing a capacitance of the capacitor to be detected according to the digital voltage signal generated after the capacitor to be detected is charged and discharged for the multiple times ([0027], e.g., the accumulator 207 output is the digital equivalent of the average capacitance presented by sensor 202 during that conversion cycle).  

Regarding claim 14, this claim is rejected under the same rationale as claim 2. 
Regarding claim 15, this claim is rejected under the same rationale as claim 3. 
Regarding claim 16, this claim is rejected under the same rationale as claim 4.

Regarding claim 19, Wei discloses an electronic device ([0009], e.g., capacitive touch sensing system), comprising a capacitance detection circuit (Fig. 2; [0022], e.g., the capacitance measuring circuit 200), wherein the capacitance detection circuit comprises:
a capacitance control module ([0025]-[0026], e.g., the driver 201, the integrator circuit 204, and the comparator 205), a charge conversion module (e.g., the feedback-DAC 208), and a filter module (e.g., the accumulator 207), which are connected with each other;  
wherein the capacitance control module is configured to control a capacitor to be detected to be charged and discharged for multiple times ([0022], e.g., control a capacitor C1 to be charged and discharged for multiple clock periods),  and generate a digital voltage signal according to an amount of received charges ([0024], e.g., the comparator 205 is configured to output logic 1 according to the amount of the received charges on C2); 
wherein the capacitor to be detected releases all stored charges after being charged to a preset voltage during each charge and discharge ([0022], e.g., the capacitor C1 transfers all stored charges after being charged to Vref during each charges and discharge);
in response to the digital voltage signal being at a high level, the charge conversion module is configured to output negative charges with a preset charge amount to the capacitance control module ([0024], e.g., the feedback-DAC 208 outputs negative charges -Vref with a preset charge amount to the integrator 204 in response to the digital voltage signal being logic 1), 
wherein the preset charge amount is greater than or equal to an amount of the stored charges when the capacitor to be detected is charged to the preset voltage ([0022], [0024], e.g., the preset charge amount -Vref is equal to an amount of the stored charges when the capacitor C1 is charged to the preset voltage Vref); and 
the filter module is configured to obtain a value representing a capacitance of the capacitor to be detected according to the digital voltage signal generated after the capacitor to be detected is charged and discharged for the multiple times ([0027], e.g., the accumulator 207 output is the digital equivalent of the average capacitance presented by sensor 202 during that conversion cycle).  

Regarding claim 20, Wei further discloses the electronic device according to claim 19, wherein the electronic device further comprises a processor; wherein the processor is configured to obtain the capacitance of the capacitor to be detected according to the value representing the capacitance of the capacitor to be detected output by the capacitance detection circuit ([0026], e.g., the exact sensor 202 capacitance value is calculated as the actual accumulator output at the end of the conversion cycle divided by the accumulator output multiplied by the capacitance value of the feedback-DAC 208 capacitor C4).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2014/0176482) in view of Kwon et al. (US 2011/0273400).  	
Regarding claim 5, Wei further discloses the capacitance detection circuit according to claim 2, wherein the voltage conversion module comprises an operational amplifier (Fig. 2; [0022], e.g., operational amplifier 203), a first reference capacitor and a fifth switch (e.g., reference capacitor C2 and the switch S3); wherein the charge transfer module and the charge conversion module are respectively connected to an inverting input of the operational amplifier (e.g., the driver 201 and the feedback-DAC 208 is connected to an inverting input of the operational amplifier 203), two terminals of the first reference capacitor are respectively connected to the inverting input of the operational amplifier and an output of the operational amplifier (e.g., the two terminal of the C2 are respectively connected to the inverting input of the operational amplifier and an output of the operational amplifier 203), two terminals of the fifth switch are respectively connected to the two terminals of the first reference capacitor (e.g., two terminals of the switch S3 are respectively connected to the two terminals of the capacitor C2), and a control terminal of the fifth switch is configured to receive a reset signal; and in response to the reset signal, the fifth switch is configured to keep closed within a preset duration before the charge transfer module controls the capacitor to be detected to be charged and discharged for the multiple times ([0026]-p0027), e.g., resetting the switch S3 to remove charges stored on the capacitor C2 during the reset duration). 
Wei does not specifically disclose wherein a non-inverting input of the operational amplifier is grounded.
However, Kwon discloses an operational amplifier wherein a non-inverting input of the operational amplifier is grounded (Fig. 6; [0071], e.g., the non-inverting input terminals of the first operational amplifier OA1 is connected to the ground potential GND).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kwon in the invention of Wei for connecting a non-inverting input of an operational amplifier to a ground potential because a reference potential can be a ground potential.  

Regarding claim 17, this claim is rejected under the same rationale as claim 5. 

	
Allowable Subject Matter
7.	Claims 6-7, 9, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qiu et al. (US 2016/0364079) discloses a capacitance detection circuit comprising a voltage comparator, a D trigger, a counter, and a AND circuit.  
Chen et al. (US 2011/0186359) discloses a capacitance sensing circuit comprising a AND gate connected between an accumulating unit and a digital signal processing unit. 
Yang et al. (US 2017/0315642); Kuang et al. (US 2018/0156853) and Fujiyoshi (US 2014/0035601) disclose a capacitive detection circuit comprises a charge transfer module, a voltage conversion module, a comparator, and a filter module or a counter.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG ZHOU/Primary Examiner, Art Unit 2623